Mr. Justice Stein delivered the opinion of the court. This was an action brought by appellee against appellant to recover damages alleged to have been sustained by reason of the closing of Maple street in the village of Winnetka across the right of way of the Chicago and Northwestern Railway Company. The jury rendered a verdict fixing appellee’s damages at $1,350, from which she remitted $400. Judgment was entered for the remainder, and the village appeals. The facts in the case are practically identical with those in Village of Winnetka v. Clifford, 201 Ill. 475, except that appellee’s premises claimed to have been injured by the closing of Maple street are the north 110 feet of the same block 04, of which the plaintiff in the Clifford case was the owner of the south one and one-fourth acres. A further difference is that Mrs. Clifford’s lot fronted in part on the railway’s right of way and about thirty-five or forty feet on Maple street, being immediately opposite that part of the street which was vacated and closed to public travel, whereas appellee’s lot is something over 200 feet further north and is not immediately opposite the closed part of the street. Notwithstanding these differences we regard the Clifford case, supra, as in all respects decisive of this one and therefore affirm the judgment. Affirmed.